DISMISS; and Opinion Filed September 12, 2016.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-01068-CR

                      DAEVEION DEMONTE MANGUM, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-45694-T

                            MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Fillmore, and Justice Brown
                                  Opinion by Justice Fillmore
       Appellant has filed a motion to withdraw his appeal. Appellant’s counsel has approved

the motion, and appellant has signed the motion. See TEX. R. APP. P. 42.2(a).

       The Court grants the motion and orders that the appeal be dismissed and this decision be

certified below for observance.

                                                     PER CURIAM



Do Not Publish
TEX. R. APP. P. 47

161068F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DAEVEION DEMONTE MANGUM,                             On Appeal from the 283rd Judicial District
Appellant                                            Court, Dallas County, Texas
                                                     Trial Court Cause No. F15-45694-T.
No. 05-16-01068-CR        V.                         Opinion delivered by Justice Fillmore, Chief
                                                     Justice Wright and Justice Brown
THE STATE OF TEXAS, Appellee                         participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 12th day of September, 2016.




                                             –2–